Name: Commission Implementing Regulation (EU) NoÃ 90/2012 of 2Ã February 2012 amending Regulation (EC) NoÃ 736/2006 on working methods of the European Aviation Safety Agency for conducting standardisation inspections
 Type: Implementing Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  organisation of transport;  transport policy;  EU institutions and European civil service
 Date Published: nan

 3.2.2012 EN Official Journal of the European Union L 31/1 COMMISSION IMPLEMENTING REGULATION (EU) No 90/2012 of 2 February 2012 amending Regulation (EC) No 736/2006 on working methods of the European Aviation Safety Agency for conducting standardisation inspections THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 24(5) thereof, Whereas: (1) Commission Regulation (EC) No 736/2006 (2) lays down the working methods of the European Aviation Safety Agency (hereinafter the Agency) for conducting standardisation inspections, pursuant to Article 24(5) of Regulation (EC) No 216/2008. Regulation (EC) No 736/2006 was adopted at a time where the scope of Regulation (EC) No 1592/2002 of the European Parliament and of the Council (3) was limited to initial and continuing airworthiness. (2) Since that time, Regulation (EC) No 216/2008 has replaced Regulation (EC) No 1592/2002 and extended twice its scope, first to include in particular air crew, air operations, and secondly to include air traffic management and air navigations services (ATM/ANS) as well as airport safety. The Commission has adopted several implementing rules corresponding to those new fields of competence. (3) Commission Regulation (EC) No 1702/2003 (4) already laid down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations and includes technical requirements as well as administrative procedures to ensure the satisfactory implementation by the competent authorities of Member States. (4) Commission Regulation (EC) No 2042/2003 (5) laid down implementing rules for the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks and includes technical requirements as well as administrative procedures to ensure the satisfactory implementation by the competent authorities of Member States. (5) Commission Regulation (EU) No 805/2011 (6) lays down detailed rules for air traffic controllers licences and certain certificates and includes technical requirements as well as administrative procedures to ensure the satisfactory implementation by the competent authorities of Member States. (6) Commission Regulation (EU) No 1178/2011 (7) lays down technical requirements and administrative procedures related to civil aviation aircrew to ensure the satisfactory implementation by the competent authorities of Member States. (7) Commission Implementing Regulation (EU) No 1034/2011 (8) lays down administrative procedures for the safety oversight of air traffic management and air navigation services to ensure the satisfactory implementation by the competent authorities of Member States of the common requirements for the provision of air navigation services laid down in Commission Implementing Regulation (EU) No 1035/2011 (9). (8) Council Regulation (EEC) No 3922/91 (10), amended by Commission Regulation (EC) No 859/2008 (11), laid down common technical requirements applicable to commercial transportation by aeroplane and administrative procedures to ensure the satisfactory implementation by the competent authorities of Member States, which remain applicable until such time that implementing rules in the field of air operations apply. (9) Directive 2004/36/EC of the European Parliament and of the Council (12) on the safety of third country aircraft using Community airports, amended by Commission Directive 2008/49/EC (13) laid down procedures for the conduct of ramp inspections of such aircraft (SAFA) by Member States, which remain applicable until such time that implementing rules in the field of ramp inspections apply. (10) In order to monitor the application of these implementing rules by the competent authorities of Member States, it is necessary to extend the application of the existing working methods of the Agency for conducting standardisation inspections to the new fields of crew licensing, air operations, air traffic controllers license and the provision of ATM/ANS without delay. (11) Regulation (EC) No 736/2006 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 736/2006, paragraph 1 is replaced by the following: 1. For the purpose of assessing compliance with the requirements of Regulation (EC) No 216/2008 and its implementing rules in the fields of initial and continuing airworthiness, air operations, ramp inspections, air crew, air traffic controllers as well as air traffic management and air navigation services, the Agency shall carry out inspections of competent authorities of Member States, and shall establish a report thereon. Article 2 The Agency shall amend its working procedures to comply with this Regulation not later than 1 month following its entry into force. Article 3 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 129, 17.5.2006, p. 10. (3) OJ L 240, 7.9.2002, p. 1. (4) OJ L 243, 27.9.2003, p. 6. (5) OJ L 315, 28.11.2003, p. 1. (6) OJ L 206, 11.8.2011, p. 21. (7) OJ L 311, 25.11.2011, p. 1. (8) OJ L 271, 18.10.2011, p. 15. (9) OJ L 271, 18.10.2011, p. 23. (10) OJ L 373, 31.12.1991, p. 4. (11) OJ L 254, 20.9.2008, p. 1. (12) OJ L 143, 30.4.2004, p. 76. (13) OJ L 109, 19.4.2008, p. 17.